Since writing the above, appellants have filed and called to our attention a recognizance entered into by each of the appellants since June 10th inst. and thereby seek to show that this court has jurisdiction. The record shows that the term of court at which this trial occurred adjourned on February 28, 1914. No recognizance was entered into during that term of the court. We know judicially that there have been two terms of the court since the conviction herein and that this recognizance, attempted now to be entered into, is at the third term of that court since the conviction. Appellants have been out and not in custody during any of that time. The recognizances now entered into do not take the place, and can not take the place of a recognizance that should have been entered into at the term of their conviction, nor can a recognizance now entered into be taken in lieu of an appeal bond which appellants gave at the term of court at which they were convicted. The statute and the decisions are clear on this point. Articles 918, 920, 923, C.C.P.; Johnson v. State, 65 Tex.Crim. Rep., 143 S.W. Rep., 1165; White v. State, 66 Tex.Crim. Rep., 146 S.W. Rep., 937; Craig v. State, 66 Tex.Crim. Rep., 147 S.W. Rep., 251; Hamilton v. State, 68 Tex.Crim. Rep., 150 S.W. Rep., 775; Palmer v. State, 63 Tex.Crim. Rep.; Holman v. State, 10 Tex. 558; Grant v. State, 8 Texas Crim. App., 432; Herron v. State, 27 Tex. 337; Koritz v. State, 27 Texas Crim. App., 53; Youngman v. State, 38 Tex.Crim. Rep.; Quarles v. State, 37 Tex.Crim. Rep..
This court has no jurisdiction of this cause.
Dismissed.
[Rehearing denied October 14, 1914. — Reporter.]